                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 1 of 28 Page ID
                                                                                                       #:7816


                                                                       1 GORDON REES SCULLY MANSUKHANI LLP
                                                                         Spencer P. HUGRET (SBN 240424)
                                                                       2 shugret@grsm.com
                                                                         Embarcadero Center West
                                                                       3 275 Battery Street, Suite 2000
                                                                         San Francisco, CA 94111
                                                                       4 Telephone: (415) 986-5900
                                                                         Facsimile: (415) 986-8054
                                                                       5
                                                                         DYKEMA GOSSETT PLLC
                                                                       6 John M. Thomas (SBN 266842)
                                                                         jthomas@dykema.com
                                                                       7 2723 South State Street, Suite 400
                                                                         Ann Arbor, MI 48104
                                                                       8 Telephone: (734) 214-7613
                                                                         Facsimile: (734) 214-7696
                                                                       9
                                                                      10 Attorneys for Defendants
Gordon Rees Scully Mansukhani, LLP




                                                                         FORD MOTOR COMPANY and
                                                                      11 EAGLE MOTORS INC., dba,
                                     275 Battery Street, Suite 2000




                                                                      12 PASO ROBLES FORD LINCOLN
                                       San Francisco, CA 94111




                                                                      13 Additional counsel listed on signature page
                                                                      14
                                                                      15                       UNITED STATES DISTRICT COURT
                                                                      16                     CENTRAL DISTRICT OF CALIFORNIA
                                                                      17 IN RE: FORD MOTOR CO. DPS6                    Case No. 2:18-ML-02814-AB (FFMx)
                                                                         POWERSHIFT TRANSMISSION
                                                                      18 PRODUCTS LIABILITY                            Assigned to Hon. Andre Birotte, Jr.
                                                                         LITIGATION                                    Courtroom:7B
                                                                      19
                                                                      20                                               MEMORANDUM OF POINTS AND
                                                                                                                       AUTHORITIES IN SUPPORT OF
                                                                      21                                               MOTION FOR SANCTIONS
                                                                                                                       AGAINST PLAINTIFF AND
                                                                      22 THIS DOCUMENT RELATES ONLY                    PLAINTIFF’S COUNSEL
                                                                         TO:                                           PURSUANT TO F.R.C.P. 30(D)(2), 28
                                                                      23                                               U.S.C. § 1927, AND THE COURT’S
                                                                                                                       INHERENT POWER
                                                                      24 Hobart, Jeff v. Ford Motor Company, et
                                                                         al., 2:18-cv-01893-AB-FFM                     Date: May 1, 2019
                                                                      25                                               Time: 10:00 a.m.
                                                                                                                       Dept.: Courtroom 7B
                                                                      26
                                                                      27
                                                                      28

                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 2 of 28 Page ID
                                                                                                       #:7817


                                                                      1                                         TABLE OF CONTENTS
                                                                      2                                                                                                                  Page
                                                                      3 I.       INTRODUCTION........................................................................................ 1
                                                                      4 II.      SUMMARY OF THE FACTS ...................................................................... 1
                                                                      5 III.     THIS COURT HAS AMPLE POWER TO IMPOSE SANCTIONS................ 2
                                                                      6 IV.      HERNANDEZ REPEATEDLY VIOLATED THE STANDARDS
                                                                                 GOVERNING DEPOSITION CONDUCT .................................................... 4
                                                                      7
                                                                                 A.      Hernandez’s Impermissible Instructions Not To Answer Violated
                                                                      8                  Rule 30............................................................................................... 6
                                                                      9          B.      Hernandez’s Incessant Impermissible Objections, Speaking
                                                                                         Objections, And Witness Coaching Violated Rule 30 ..........................11
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                                 C.      Hernandez’ Impermissible Obstruction Of The Testimony
                                                                      11                 Violated Rule 30, In Bad Faith And Impeded The Fair
                                                                                         Examination Of The Witness ..............................................................14
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                           V.    RELIEF REQUESTED FOR HERNANDEZ’S ABJECT
                                                                      13         MISCONDUCT ..........................................................................................15
                                                                      14 VI.     CONCLUSION...........................................................................................22
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                              i
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                     SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 3 of 28 Page ID
                                                                                                       #:7818


                                                                       1                                          TABLE OF AUTHORITIES
                                                                       2                                                                                                                Page(s)
                                                                            Cases
                                                                       3
                                                                            Adriana Int'l Corp. v. Thoeren,
                                                                       4      913 F.2d 14062 (9th Cir. 1990) ...................................................................... 4, 18
                                                                       5 Allen v. Woodford,
                                                                           (E.D. Cal., Jan. 30, 2007, No. CVF051104OWWLJO) 2007 WL 309485 .............. 8
                                                                       6
                                                                         American Directory Service Agency, Inc. v. Beam,
                                                                       7   131 F.R.D. 15 (D.C.D.C. 1990) ...........................................................5, 12, 13, 16
                                                                       8 Anderson v. Dunn,
                                                                           19 U.S. 204, 6 Wheat. 204, 5 L. Ed. 242 (1821) ................................................... 3
                                                                       9
                                                                         Ash Grove Cement Co. v. Wasua Insurance Co.,
Gordon Rees Scully Mansukhani, LLP




                                                                      10   No. 05-2339-JWL-GLR, 2007 U.S. Dist. LEXIS 19934, 2007 WL 689576
                                                                           (D. Kan. March 1, 2007) ....................................................................................14
                                                                      11
                                                                         Beswick v. N.W. Med. Ctr., Inc.,
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                           No. 07-020592 CACE(03), 2011 WL 7005038 (Fla. 17th Cir. Ct. Nov. 3,
                                                                           2011) ................................................................................................................. 8
                                                                      13
                                                                         BNSF Ry. Co. v. San Joaquin Valley R.R. Co.,
                                                                      14   2009 U.S. Dist. LEXIS 111569, 2009 WL 3872043 (E.D. Cal. Nov. 17,
                                                                           2009) ................................................................................................................. 5
                                                                      15
                                                                         Boyd v. University of Maryland Medical System,
                                                                      16   173 F.R.D. 143 (D.Md.1997) .............................................................................. 5
                                                                      17 Chambers v. NASCO, Inc.,
                                                                           501 U.S. 32 (1991) ..........................................................................................3, 4
                                                                      18
                                                                         Cincinnati Ins. Co, v. Serrano,
                                                                      19   No. 11-2075-JAR, 2012 U.S. Dist. LEXIS 1363; 2012 WL 28071 (D. Kan.
                                                                           Jan. 5, 2012) ......................................................................................................13
                                                                      20
                                                                         Claypole v. Cnty. of Monterey,
                                                                      21   2016 U.S. Dist. LEXIS 4389, 2016 WL 145557 (N.D. Cal. 2016) ....... 4, 5, 6, 12, 16
                                                                      22 Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills,
                                                                          482 F.3d 1091 (9th Cir. 2007) ............................................................................16
                                                                      23
                                                                         Cordova v. United States,
                                                                      24  2006 U.S. Dist. LEXIS 98226 (D.N.M. July 31, 2006) ....................... 11, 12, 16, 17
                                                                      25 Craig v. St. Anthony’s Med. Ctr.,
                                                                           Case No. 08-cv-00492, 2009 WL 690210, 2009 U.S. Dist. LEXIS 19909
                                                                      26   (E.D. Mo. Mar. 12, 2009) ...................................................................................17
                                                                      27 Davenport v. State Farm Mut. Auto. Ins. Co.,
                                                                          No. 3:11-cv-632-J-JBT, 2012 U.S. Dist. LEXIS 20944, 2012 WL 555759
                                                                      28  (M.D. Fla. Feb. 21, 2012) .................................................................................... 8
                                                                                                                ii
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                       SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 4 of 28 Page ID
                                                                                                       #:7819


                                                                       1 David Picton v. Ford Motor Company,
                                                                          2:19-cv-01047-AB-FFMx.................................................................................... 2
                                                                       2
                                                                         Dunn v. Wal-Mart Stores, Inc.,
                                                                       3  2013 U.S. Dist. LEXIS 157554, 2013 WL 5940099 (D. Nev. Nov. 1, 2013) ..... 1, 11
                                                                       4 Funk v. Town of Paradise,
                                                                           Case No. 2:09-cv-01000-MCE-EFB (TEMP), 2011 U.S. Dist. LEXIS 69434,
                                                                       5   2011 WL 2580357 (E.D. Cal. June 28, 2011) ....................................................... 5
                                                                       6 Hall v. Clifton Preston,
                                                                           150 F.R.D 525 (footnote omitted) (E.D. Penn. 1993) ............................................ 6
                                                                       7
                                                                         Johnson v. Wayne Manor Apartments,
                                                                       8   152 F.R.D. 56 (E.D. Pa 1993).............................................................................. 5
                                                                       9 Learning Int'l, Inc. v. Competence Assurance Systems, Inc.,
                                                                           1990 U.S. Dist. LEXIS 16810, 1990 WL 204163 (S.U.N.Y. 1990) ......................15
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                         Lewis & Co. v. Thoeren,
                                                                      11   498 U.S. 1109, 111 S. Ct. 1019, 112 L. Ed. 2d 1100 (1991) .................................. 4
                                     275 Battery Street, Suite 2000




                                                                      12 Link v. Wabash R. Co.,
                                       San Francisco, CA 94111




                                                                           370 U.S. 626, 8 L. Ed. 2d 734, 82 S. Ct. 1386 (1962) ........................................... 3
                                                                      13
                                                                         Lucas v. Breg, Inc.,
                                                                      14   2016 U.S. Dist. LEXIS 64399 (S.D. Cal. 2016) .................................................5, 6
                                                                      15 Lund v. Matthews,
                                                                           2014 U.S. Dist. LEXIS 15863 (D. Neb. Feb. 7, 2014).................................... 12, 16
                                                                      16
                                                                         Nat’l Bank of Sioux City v. Jones Day,
                                                                      17   800 F.3d 936 (8th Cir. 2015), citing Joe E. Estes, Discovery, 29 F.R.D. 191,
                                                                           297 (1962) ..................................................................................................... 4, 16
                                                                      18
                                                                         Nucci v. Target,
                                                                      19   162 So. 3d 146 (Fla. Ct. App. 2015) .................................................................... 8
                                                                      20 Plaisted v. Geisinger Med. Ctr.,
                                                                           210 F.R.D. 527 (M.D. Pa. 2002) ............................................................... 9, 11, 17
                                                                      21
                                                                         Quantachrome Corp. v. Micromeritics Instrument Corp.,
                                                                      22   189 F.R.D. 697, 1999 U.S. Dist. LEXIS 18225, (S.D. Fla. 1999) .......................... 7
                                                                      23 Ragge v. MCA/Universal Studios,
                                                                           (CD CA 1995) 165 FRD 601 ............................................................................... 8
                                                                      24
                                                                         Rangel v. Mascorro,
                                                                      25   274 F.R.D. 585, 79 Fed. R. Serv. 3d (Callaghan) 663 (S.D. Tex. 2011) ................. 7
                                                                      26 Ritchie v. United States,
                                                                           451 F.3d 1019 (9th Cir. 2006) ...................................................................... 15, 16
                                                                      27
                                                                         Roadway Express, Inc. v. Piper,
                                                                      28   447 U.S. 752 (1980)............................................................................................ 3
                                                                                                                iii
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                       SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 5 of 28 Page ID
                                                                                                       #:7820


                                                                       1 Specht v. Google, Inc.,
                                                                           268 F.R.D. 596 ..................................................................................................13
                                                                       2
                                                                         Summit Towers Condo. Ass'n v. QBE Ins. Corp.,
                                                                       3   23 Fla. L. Weekly Fed. D 191, 2012 U.S. Dist. LEXIS 59633 (S.D. Fla. Apr.
                                                                           5, 2012) .............................................................................................................. 7
                                                                       4
                                                                         Tacori Enterprises v. Beverlly Jewellery Company Co. Ltd.,
                                                                       5   253 F.R.D. 577 (C.D. Cal. 2008) .........................................................4, 12, 16, 18
                                                                       6 Thomas v. Hoffmann-LaRoche, Inc.,
                                                                           126 F.R.D. 522 (N.D. Miss. 1989) ................................................................ 14, 15
                                                                       7
                                                                         Unique Concepts, Inc. v. Brown,
                                                                       8   115 F.R.D. 292 (S.D.N.Y. 1987) ........................................................................17
                                                                       9 United States v. Blodgett,
                                                                           709 F.2d 608 (9th Cir. 1983) .......................................................................... 3, 17
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                         Valley Engineers, Inc. v. Elec. Eng'g Co.,
                                                                      11   158 F.3d 1051 (9th Cir.1998), cert. denied, 526 U.S. 1064, 119 S. Ct. 1455,
                                                                           143 L.Ed.2d 542 (1999) ............................................................................... 15, 16
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                         W.R. Grace & Co. v. Pullman, Inc.,
                                                                      13   74 F.R.D. 80 (D.C. Okl.1977) ............................................................................. 5
                                                                      14 Williams v. Rockwell Intern. Corp.,
                                                                           1997 WL 306456, 1997 U.S. App. LEXIS 13260 (9th Cir. June 5, 1997) .............. 2
                                                                      15
                                                                         Statutes
                                                                      16
                                                                         28 United States Code
                                                                      17   Section 1927.................................................................... 1, 2, 3, 13, 14, 15, 17, 21
                                                                      18 Rules
                                                                      19 Federal Rules of Civil Procedure
                                                                           Rule: 26............................................................................................................. 4
                                                                      20
                                                                         Federal Rules of Civil Procedure
                                                                      21   Rule: 30 .......................... 1, 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, 14, 15, 16, 17, 18, 21, 22
                                                                      22 Federal Rules of Civil Procedure
                                                                           Rule: 37................................................................................................ 12, 13, 14
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                                iv
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                       SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 6 of 28 Page ID
                                                                                                       #:7821


                                                                       1                               I.       INTRODUCTION
                                                                       2        "Conduct unbecoming a member of the bar is a serious concern." Dunn v.
                                                                       3 Wal-Mart Stores, Inc., 2013 U.S. Dist. LEXIS 157554, at *2, 2013 WL 5940099 (D.
                                                                       4 Nev. Nov. 1, 2013). Plaintiff's counsel, Diane Hernandez, violated Federal Rule of
                                                                       5 Civil Procedure 30 nearly one hundred (100) times during the deposition of Plaintiff
                                                                       6 Jeff Hobart (“Plaintiff”).     The deposition transcript of Plaintiff is replete with
                                                                       7 examples of inappropriate obstructionist behavior of Ms. Hernandez which impeded,
                                                                       8 delayed and frustrated Defendants’ attempt to obtain discovery through this
                                                                       9 significant deposition.     This misconduct included instructing the Plaintiff not to
                                                                      10 answer questions on improper grounds (such as relevance), coaching Plaintiff
Gordon Rees Scully Mansukhani, LLP




                                                                      11 through speaking objections, and suggestive “clarifications”, and interrupting and
                                     275 Battery Street, Suite 2000




                                                                      12 cutting off the Plaintiff.         The excessive amount of coaching, impermissible
                                       San Francisco, CA 94111




                                                                      13 objections, and instructions not to answer resulted in a chilling effect on the
                                                                      14 testimony of the Plaintiff, with the Plaintiff ultimately refusing to answer questions
                                                                      15 to which there was no instruction not to answer.
                                                                      16        Accordingly, Defendant Ford Motor Company (“Ford”) requests appropriate
                                                                      17 sanctions be ordered pursuant to Federal Rule of Civil Procedure 30(d)(2), 28 U.S.C.
                                                                      18 § 1927, and the Court’s inherent power to sanction attorney deposition misconduct.
                                                                      19                       II.          SUMMARY OF THE FACTS
                                                                      20        On February 13, 2019, Ford took the duly noticed deposition of Plaintiff Jeff
                                                                      21 Hobart.    Plaintiff Hobart was represented by Diane Hernandez (“Hernandez”), an
                                                                      22 attorney with the Knight Law Group. Hernandez is not a member of bar of the
                                                                      23 United States District Court for the Central District of California. Hernandez has not
                                                                      24 filed a Notice of Appearance in MDL No. 2814.
                                                                      25        During the deposition of Plaintiff Hobart, Hernandez engaged in the following
                                                                      26 improper obstructionist behavior:
                                                                      27             Impermissible instructions not to answer
                                                                      28             Impermissible speaking objections and coaching
                                                                                                            1
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 7 of 28 Page ID
                                                                                                       #:7822


                                                                       1                Impermissible cutting off the witness
                                                                       2                Improper objections
                                                                       3                Improperly contradicting the witness’ testimony
                                                                       4                Impermissible obstruction
                                                                       5           Due to space constraints, a full summary of detailing all of Ms. Hernandez’s
                                                                       6 violations of F.R.C.P. Rule 30 is attached as Exhibit A.
                                                                       7           With respect to the impermissible instructions not to answer, Hernandez
                                                                       8 refused to let Plaintiff Hobart answer numerous questions, including questions
                                                                       9 regarding what his damages are; what his disabilities are which prevent him from
                                                                      10 being gainfully employed; how and when he retained his counsel; how he opted-out
Gordon Rees Scully Mansukhani, LLP




                                                                      11 of the Vargas v. Ford Motor Company class action; delayed discovery facts relevant
                                     275 Battery Street, Suite 2000




                                                                      12 to statute of limitations defense; and the factual basis for his Song-Beverly Warranty
                                       San Francisco, CA 94111




                                                                      13 Act claims and fraud claims. (See Exhibit A.) Hernandez even refused to let Plaintiff
                                                                      14 Hobart answer whether or not he had a Twitter account. Id.
                                                                      15           Hernandez has a history of obstructionist and inappropriate deposition
                                                                      16 conduct.1
                                                                      17   III.        THIS COURT HAS AMPLE POWER TO IMPOSE SANCTIONS
                                                                      18           Fed. R. Civ. P. 30(d)(2), 28 U.S.C. § 1927, and the court’s inherent power fully
                                                                      19 empower this Court to sanction attorney deposition misconduct.                Williams v.
                                                                      20 Rockwell Intern. Corp., 1997 WL 306456, at *3, 1997 U.S. App. LEXIS 13260, at
                                                                      21 *11 (9th Cir. June 5, 1997) (affirming sanctions for obstructive litigation tactics under
                                                                      22
                                                                                   1See Exhibit C, highlights of impermissible conduct of Hernandez from the
                                                                      23
                                                                           Deposition of Autumn West, taken on January 9, 2019, in David Picton v. Ford
                                                                      24   Motor Company, 2:19-cv-01047-AB-FFMx. Prior to removal and transfer to MDL
                                                                           No. 2814, the Picton case was pending in Superior Court of California – County of
                                                                      25   Sacramento (Case No. 34-2015-00184857). While the case was pending in
                                                                           California state court, the deposition of Autumn West was taken. Diane Hernandez
                                                                      26   appeared at this deposition and engaged in obstructive, inappropriate, and
                                                                           impermissible deposition conduct. At the deposition of Ms. West, Hernandez
                                                                      27   improperly and repeatedly instructed Ms. West, a third party witness, not to answer
                                                                           questions purportedly based on the attorney-client privilege, after confirming at the
                                                                      28   outset of the deposition on the record that the witness, Ms. West, was not her client.
                                                                           (See also, Exhibit D, excerpts from the deposition of Autumn West.)
                                                                                                                2
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                       SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 8 of 28 Page ID
                                                                                                       #:7823


                                                                       1 all three) “[A] district court has the inherent power to impose sanctions on counsel
                                                                       2 who willfully abuses judicial processes.” United States v. Blodgett, 709 F.2d 608,
                                                                       3 610 (9th Cir. 1983) (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 766
                                                                       4 (1980) [other portion of Roadway op. superseded by statute]). “Courts of justice are
                                                                       5 universally acknowledged to be vested, by their very creation, with power to impose
                                                                       6 silence, respect, and decorum, in their presence, and submission to their lawful
                                                                       7 mandates.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991), quoting Anderson v.
                                                                       8 Dunn, 19 U.S. 204, 6 Wheat. 204, 227, 5 L. Ed. 242 (1821). “These powers are
                                                                       9 governed not by rule or statute but by the control necessarily vested in courts to
                                                                      10 manage their own affairs so as to achieve the orderly and expeditious disposition of
Gordon Rees Scully Mansukhani, LLP




                                                                      11 cases.” Id. quoting Link v. Wabash R. Co., 370 U.S. 626, 630-631, 8 L. Ed. 2d 734,
                                     275 Battery Street, Suite 2000




                                                                      12 82 S. Ct. 1386 (1962).       Furthermore, “a federal court has the power to control
                                       San Francisco, CA 94111




                                                                      13 admission to its bar and to discipline attorneys who appear before it.” Id.
                                                                      14        Similarly, 28 U.S.C. § 1927 admonishes that an attorney who “multiplies the
                                                                      15 proceedings in any case unreasonably and vexatiously may be required by the court
                                                                      16 to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably
                                                                      17 incurred because of such conduct.” 28 U.S.C. § 1927. “The imposition of sanctions
                                                                      18 under section 1927 requires a finding that counsel acted recklessly or in bad faith,
                                                                      19 while those imposed under the court’s inherent power require a finding that counsel’s
                                                                      20 conduct constituted or was tantamount to bad faith.” Blodgett, 709 F.2d at 610.
                                                                      21        Federal Rule of Civil Procedure 30(d)(2) specifically authorizes the imposition
                                                                      22 of sanctions for misconduct during depositions: “[t]he court may impose an
                                                                      23 appropriate sanction – including the reasonable expenses and attorney’s fees incurred
                                                                      24 by any party – on a person who impedes, delays, or frustrates the fair examination of
                                                                      25 the deponent.” A heightened finding of recklessness or bad faith is not required to
                                                                      26 impose Rule 30(d)(2) sanctions. In deciding whether to impose sanctions, the court
                                                                      27 may “properly consider all of a party’s discovery misconduct,” not just the
                                                                      28
                                                                                                            3
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 9 of 28 Page ID
                                                                                                       #:7824


                                                                       1 misconduct upon which the motion to impose sanctions is based. 2 Tacori Enterprises
                                                                       2 v. Beverlly Jewellery Company Co. Ltd., 253 F.R.D. 577, 582 (C.D. Cal. 2008)
                                                                       3 (emphasis added); Adriana Int'l Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir.
                                                                       4 1990), cert. denied sub nom., Lewis & Co. v. Thoeren, 498 U.S. 1109, 111 S. Ct.
                                                                       5 1019, 112 L. Ed. 2d 1100 (1991).
                                                                       6          “Attorneys are people, and people make mistakes. But where, as here, an
                                                                       7 attorney repeatedly and unapologetically flouts guideline after guideline, it is a big
                                                                       8 deal—and the court has little choice but to do something about it.” Claypole v. Cnty.
                                                                       9 of Monterey, 2016 U.S. Dist. LEXIS 4389, *2, 2016 WL 145557 (N.D. Cal. 2016)
                                                                      10 (Order granting motion for sanctions and to compel discovery.)
Gordon Rees Scully Mansukhani, LLP




                                                                      11    IV.       HERNANDEZ REPEATEDLY VIOLATED THE STANDARDS
                                     275 Battery Street, Suite 2000




                                                                      12                          GOVERNING DEPOSITION CONDUCT
                                       San Francisco, CA 94111




                                                                      13          The conduct of depositions is governed by Federal Rule of Civil Procedure 30.
                                                                      14 Objections at the time of examination are to be noted on the record and stated
                                                                      15 concisely in a non-argumentative and non-suggestive manner.          Fed. R. Civ. P.
                                                                      16 30(c)(2).      The Advisory Committee's comments to Rule 30 instruct that
                                                                      17 argumentative objections, suggestive objections, and directions to a deponent not to
                                                                      18 answer, improperly disrupt, prolong, and frustrate deposition testimony. See Fed. R.
                                                                      19 Civ. P. 30(d)(2), Advisory Committee notes (1993 amendments); see also Sec. Nat’l
                                                                      20 Bank of Sioux City v. Jones Day, 800 F.3d 936, 942 (8th Cir. 2015). The Comments
                                                                      21 also state that an excessive number of unnecessary objections may itself constitute
                                                                      22 sanctionable conduct. Id. “Once a question is asked, a lawyer should not coach the
                                                                      23          2 Courts are also authorized to impose Rule 30(d)(2) sanctions on their own
                                                                      24   accord in order to deter ongoing and future misconduct. Sec. Nat’l Bank of Sioux
                                                                           City v. Jones Day, 800 F.3d 936, 942 (8th Cir. 2015), citing Joe E. Estes, Discovery,
                                                                      25   29 F.R.D. 191, 297 (1962); cf. William W. Schwarzer, Sanctions Under the New
                                                                           Federal Rule 11—A Closer Look, 104 F.R.D. 181, 197 (1985). Rule 30’s provisions
                                                                      26   are generally ‘congruent’ with Rule 26(g) which expressly allows courts to impose
                                                                           sanctions "on [their] own" motion. See Fed. R. Civ. P. 30(d)(2), advisory committee
                                                                      27   notes (1993 amendments); see also Fed. R. Civ. P. 26(g)(3). Both the purpose and the
                                                                           plain language of Rule 30(d)(2) allow courts to consider sanctions sua sponte.” Id.,
                                                                      28   citing Chambers v. NASCO, Inc., 501 U.S. 32, 43 n.8, 111 S. Ct. 2123, 115 L. Ed. 2d
                                                                           27 (1991).
                                                                                                             4
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 10 of 28 Page ID
                                                                                                        #:7825


                                                                       1 deponent or suggest answers, whether through objections or other means.” Claypole,
                                                                       2 2016 U.S. Dist. LEXIS at *7 [citations omitted].
                                                                       3        To "deter" such practices, sanctions are properly imposed to curb ongoing and
                                                                       4 subsequent discovery abuses. Fed. R. Civ. P. 30(d)(2); see also Funk v. Town of
                                                                       5 Paradise, Case No. 2:09-cv-01000-MCE-EFB (TEMP), 2011 U.S. Dist. LEXIS
                                                                       6 69434, 2011 WL 2580357, at *5-6 (E.D. Cal. June 28, 2011) (denying motion for
                                                                       7 reconsideration of sanctions order against counsel for "appalling" behavior where
                                                                       8 counsel "repeatedly interrupted the proceedings, interjected editorial comments, and
                                                                       9 coached or suggested information to the witnesses"); BNSF Ry. Co. v. San Joaquin
                                                                      10 Valley R.R. Co., 2009 U.S. Dist. LEXIS 111569, 2009 WL 3872043, at *4 (E.D. Cal.
Gordon Rees Scully Mansukhani, LLP




                                                                      11 Nov. 17, 2009) ("[C]ounsel for the witness being deposed is prohibited from acting as
                                     275 Battery Street, Suite 2000




                                                                      12 an intermediary, interpreting questions, assisting the deponent with formulation of the
                                       San Francisco, CA 94111




                                                                      13 answers, or deciding which questions should be answered."); see also Johnson v.
                                                                      14 Wayne Manor Apartments, 152 F.R.D. 56, 59 (E.D. Pa 1993).
                                                                      15        An instruction not to answer may only be made only when necessary to
                                                                      16 preserve a privilege, to enforce a limitation ordered by the court, or to present a
                                                                      17 motion under Rule 30(c)(2).        An attorney may object to an irrelevant line of
                                                                      18 questioning, but instructing a witness not to answer a question because it calls for
                                                                      19 inadmissible facts is sanctionable. Lucas v. Breg, Inc. 2016 U.S. Dist. LEXIS 64399,
                                                                      20 at *10 (S.D. Cal. 2016); Boyd v. University of Maryland Medical System, 173 F.R.D.
                                                                      21 143, 144, 149 (D.Md.1997). Where there are questions during a deposition which are
                                                                      22 objectionable, "the examination shall proceed, with the testimony being taken subject
                                                                      23 to the objections." Fed. R. Civ. P. 30(c); W.R. Grace & Co. v. Pullman, Inc., 74
                                                                      24 F.R.D. 80, 83 (D.C. Okl.1977). Counsel should avoid the prohibited practice of
                                                                      25 engaging in so-called “Rambo tactics” where counsel attacks or objects to every
                                                                      26 question posed, thus interfering with, or even preventing, the elicitation of any
                                                                      27 meaningful testimony and disrupting the orderly flow of the deposition. American
                                                                      28 Directory Service Agency, Inc. v. Beam, 131 F.R.D. 15, 18-19 (D.C.D.C. 1990).
                                                                                                            5
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 11 of 28 Page ID
                                                                                                        #:7826


                                                                       1        Hernandez repeatedly ignored these standards. Exhibit A demonstrates dozens
                                                                       2 of deposition excerpts which show Hernandez improperly making speaking
                                                                       3 objections time after time, coaching the witness, cutting off the witness, and even
                                                                       4 answering for him.     Hernandez egregiously instructed the witness not to answer
                                                                       5 question after question. As one Judge recently observed, "[d]iscovery is hard enough,
                                                                       6 even without conduct like that outlined [above]." Claypole v. Cnty. of Monterey,
                                                                       7 2016 U.S. Dist. LEXIS 4389, *2-3 (N.D. Cal. Jan. 12, 2016). Of the hundreds of
                                                                       8 objections lodged by Hernandez, most were without any legal basis, or were
                                                                       9 unnecessary because less obstructive methods for preserving a challenge were clearly
                                                                      10 available.
Gordon Rees Scully Mansukhani, LLP




                                                                      11        A.     Hernandez’s Impermissible Instructions Not To Answer Violated
                                                                                       Rule 30
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                      13        Hernandez was not engaged in any practice permitted under Rule 30 when she
                                                                      14 gave instructions to Plaintiff Hobart not to answer numerous questions.
                                                                      15        “Directions to a deponent not to answer a question can be even more disruptive
                                                                      16 than objections." See Fed. R. Civ. Proc. 30, Advisory Committee's notes (1993
                                                                      17 Amendment). Under Rule 30, instructions not to answer are expressly limited to
                                                                      18 three situations: (1) where counsel is protecting a privilege, (2) enforcing a court-
                                                                      19 imposed limitation, or (3) preparing to present a protective motion. See Fed. R. Civ.
                                                                      20 Proc. 30(c)(2). Instructions not to answer on any other basis are impermissible. Id.
                                                                      21        “Plaintiffs' counsels' role during a deposition does not include the authority to
                                                                      22 essentially rule on their own objections and determine whether such questions need to
                                                                      23 be answered.” See Lucas v. Breg, Inc. 2016 U.S. Dist. LEXIS 64399, at *12. (S.D.
                                                                      24 Cal. 2016).     "A deposition is meant to be a question-and-answer conversation
                                                                      25 between the deposing lawyer and the witness. There is no proper need for the
                                                                      26 witness's own lawyer to act as an intermediary, interpreting questions, deciding which
                                                                      27 questions the witness should answer, and helping the witness to formulate answers."
                                                                      28 Hall v. Clifton Preston, 150 F.R.D 525, 528 (footnote omitted) (E.D. Penn. 1993).
                                                                                                            6
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 12 of 28 Page ID
                                                                                                        #:7827


                                                                       1 Quantachrome Corp. v. Micromeritics Instrument Corp., 189 F.R.D. 697, 700, 1999
                                                                       2 U.S. Dist. LEXIS 18225, **6 (S.D. Fla. 1999) (“[I]t is improper to instruct witness
                                                                       3 not to answer question based on form and relevancy objections.”)
                                                                       4         Yet, this is the exact misconduct Ms. Hernandez engaged in, Ms. Hernandez
                                                                       5 believed herself to be the arbiter of the questions, literally stating on the record:
                                                                       6 “Let’s see what the questions are before I allow him to answer.” (Exhibit A, Excerpt
                                                                       7 #10; Deposition of Jeff Hobart (“Hobart Depo.”), at 17:8-9.)
                                                                       8         In Summit Towers Condo. Ass'n v. QBE Ins. Corp., 23 Fla. L. Weekly Fed. D
                                                                       9 191, 2012 U.S. Dist. LEXIS 59633 (S.D. Fla. Apr. 5, 2012), the Court held that there
                                                                      10 was no proper basis under Fed. R. Civ. P. 30(c)(2), (d)(3), for instructing witness not
Gordon Rees Scully Mansukhani, LLP




                                                                      11 to answer questions at deposition regarding damages and to rebut claims of fraud
                                     275 Battery Street, Suite 2000




                                                                      12 alleged by defendant. Id. at *6-8.
                                       San Francisco, CA 94111




                                                                      13         Similarly, in Rangel v. Mascorro, 274 F.R.D. 585, 79 Fed. R. Serv. 3d
                                                                      14 (Callaghan) 663 (S.D. Tex. 2011), the Court held that Plaintiff’s counsel improperly
                                                                      15 directed Plaintiff to not answer deposition questions regarding how plaintiff retained
                                                                      16 her counsel, and how she found her treating physician which could bear on, or
                                                                      17 reasonably could lead to other matters that could bear on, issues in the case. Id. at
                                                                      18 589-590.
                                                                      19         In this case, Hernandez impermissibly instructed the witness not to answer
                                                                      20 questions on no less than (twenty) 20 occasions. This was particularly egregious
                                                                      21 considering the basis for instructing the witness included: relevancy, “lacks
                                                                      22 foundation”, “no basis”, calls for speculation”, “you have already answered that”,
                                                                      23 “I’m not sure what you mean”, “vague, ambiguous and overbroad”, and
                                                                      24 “hypothetical.” (See Exhibit A.) None of these grounds are a basis upon which an
                                                                      25 instruction not to answer may be made.              See Rule 30(c)(2).    Each of these
                                                                      26 instructions not to answer, is individually, sufficient grounds for sanctions.
                                                                      27         In addition, Hernandez impermissibly instructed the witness not to answer
                                                                      28 numerous questions on the basis of, “right to privacy.” For example, Hernandez
                                                                                                             7
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 13 of 28 Page ID
                                                                                                        #:7828


                                                                       1 absurdly refused to let Plaintiff Hobart answer whether or not he had a Twitter
                                                                       2 account - - on the purported grounds of right to privacy. (Exhibit A, Excerpt #13;
                                                                       3 Hobart Depo., at 20:20-21:8.) This was clear-cut example of Hernandez’s bad faith
                                                                       4 conduct. From every angle, social media is anathema to privacy. Many courts have
                                                                       5 recognized the potential value of information and evidence shared via Facebook or
                                                                       6 other similar social media sites. 3 Furthermore, the right to privacy is not the same as
                                                                       7 a privilege and is therefore, “not an absolute bar to discovery.” Allen v. Woodford
                                                                       8 (E.D. Cal., Jan. 30, 2007, No. CVF051104OWWLJO) 2007 WL 309485, at *6–7; see
                                                                       9 also Ragge v. MCA/Universal Studios (CD CA 1995) 165 FRD 601, 604 (right of
                                                                      10 privacy may be invaded for litigation purposes).
Gordon Rees Scully Mansukhani, LLP




                                                                      11         In this case, Hernandez’s instructions not to answer were not only
                                     275 Battery Street, Suite 2000




                                                                      12 impermissible on their face; she stymied Defendant’s attempt to obtain powerfully
                                       San Francisco, CA 94111




                                                                      13 relevant information from the witness.          Hernandez impermissibly refused to let
                                                                      14 Plaintiff Hobart answer any questions regarding what his disabilities are which
                                                                      15 prevent him from being gainfully employed, how and when he retained his counsel,
                                                                      16 how he opted-out of the Vargas class action, delayed discovery facts relevant to
                                                                      17 statute of limitations defense, what his damages are, the factual basis for his Song
                                                                      18 Beverly Warrant Act claims, and fraud claims, and whether the co-primary driver of
                                                                      19 the vehicle at issue had ever had her driver’s license suspended. (Exhibit A, Excerpts
                                                                      20
                                                                                 3    In Nucci v. Target, 162 So. 3d 146 (Fla. Ct. App. 2015), the court explained
                                                                      21
                                                                           that, “. . . there is no better portrayal of what an individual’s life was like than those
                                                                      22   photographs the individual has chosen to share through social media… Such
                                                                           photographs are the equivalent of a "day in the life" slide show produced by the
                                                                      23   plaintiff before the existence of any motive to manipulate reality.” Id. at 154. Thus,
                                                                           the court held, the photographs sought by Target were “powerfully relevant” to the
                                                                      24   issue of damages. In so ruling, the Court recognized that in general, posts on a social
                                                                           networking site are neither privileged nor protected by any right of privacy,
                                                                      25   regardless of any privacy settings that the user may have established. Id. citing,
                                                                           Davenport v. State Farm Mut. Auto. Ins. Co., No. 3:11-cv-632-J-JBT, 2012 U.S. Dist.
                                                                      26   LEXIS 20944, 2012 WL 555759, at *1 (M.D. Fla. Feb. 21, 2012). “Because
                                                                           ‘information that an individual shares through social networking web-sites like
                                                                      27   Facebook may be copied and disseminated by another,’ the expectation that such
                                                                           information is private, in the traditional sense of the word, is not a reasonable one.”
                                                                      28   Nucci, 162 So. 3d at 154 (Fla. Ct. App. 2015), quoting Beswick v. N.W. Med. Ctr.,
                                                                           Inc., No. 07-020592 CACE(03), 2011 WL 7005038 (Fla. 17th Cir. Ct. Nov. 3, 2011).
                                                                                                             8
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 14 of 28 Page ID
                                                                                                        #:7829


                                                                       1 #4, 9, 10, 13, 15, 17, 23, 41, 59, 60, 61, 62, 64, 65, 66, 67, 68, 70, 72, 82, & 97.)
                                                                       2         Browbeaten by the numerous improper and impermissible instructions not to
                                                                       3 answer, not only was Plaintiff Hobart’s testimony improperly interfered with,
                                                                       4 Plaintiff Hobart was improperly influenced by Hernandez to refuse to answer key
                                                                       5 questions, to which no instruction was made. The cumulative effect of Hernandez’s
                                                                       6 obstreperous and improper conduct was a chilling effect on the deposition testimony
                                                                       7 of Plaintiff Hobart.
                                                                       8         Example:
                                                                       9         Q There are some allegations in the complaint
                                                                                 that "the plaintiff is informed and believes and alleges
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11         that the power shift transmission is defective in its
                                     275 Battery Street, Suite 2000




                                                                      12         design or manufacture."
                                       San Francisco, CA 94111




                                                                      13         Do you know the basis for that statement?

                                                                      14         MS. HERNANDEZ: Objection; calls for

                                                                      15         attorney-client communication and also calls for expert

                                                                      16         opinion and legal conclusions and analysis. So

                                                                      17         objection to that question based on foundation. Calls

                                                                      18         for pure speculation at this point.

                                                                      19         THE WITNESS: I pass on that one.

                                                                      20         Q BY MS. MROWKA: Is that based upon your

                                                                      21         attorney's objections?
                                                                      22         A Yes.
                                                                      23 (Exhibit A, Excerpt # 98; Hobart Depo., at 146:5-18.)
                                                                      24       The excerpt above demonstrates how Hernandez’s improper conduct
                                                                      25 improperly influenced Plaintiff Hobart’s testimony in violation of Rule 30(d)(1). See
                                                                      26 also Plaisted v. Geisinger Med. Ctr., 210 F.R.D. 527, 534 (M.D. Pa. 2002) (finding
                                                                      27 that counsel violates Rule 30 when counsel's objections result in an incomplete
                                                                      28 answer or in the witness's adoption of counsel's statement.)
                                                                                                             9
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 15 of 28 Page ID
                                                                                                        #:7830


                                                                       1        Throughout the deposition, it is apparent that Hernandez’s repeated references
                                                                       2 to Mr. Hobart’s status as a non-expert, or non-lawyer, also encouraged Plaintiff
                                                                       3 Hobart to obstruct the deposition by refusing, on his own, to answer questions on
                                                                       4 those grounds.
                                                                       5        Examples:
                                                                       6        Q BY MS. MROWKA: Can you describe what an

                                                                       7         automatic transmission is to you?

                                                                       8         MS. HERNANDEZ: I'm going to object. Calls

                                                                       9         for expert opinion. You can answer if you understand
                                                                                 the question.
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11         THE WITNESS: I don't think I'm qualified to
                                     275 Battery Street, Suite 2000




                                                                      12         answer that question. I'm not a mechanic.
                                       San Francisco, CA 94111




                                                                      13 (Exhibit A, Excerpt # 25; Hobart Depo., at 35:7-20.)
                                                                      14
                                                                      15        Q Do you know what a torque converter is?
                                                                      16        A Yes.
                                                                      17        Q What is it?
                                                                      18        MS. HERNANDEZ: I'm going to object. It calls
                                                                      19        for experts opinion. You're not a mechanic. But to the
                                                                      20        extent you understand the question and can answer, go
                                                                      21        ahead.
                                                                      22        THE WITNESS: I couldn't tell you if those
                                                                      23        transmissions had a torque --
                                                                      24        MS. HERNANDEZ: No, that's not what her
                                                                      25        question was.
                                                                      26        THE WITNESS: No, I don't think I should
                                                                      27        answer that one because I'm not qualified.
                                                                      28
                                                                                                           10
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 16 of 28 Page ID
                                                                                                        #:7831


                                                                       1 (Id., Excerpt #28, Hobart Depo. at 49:11-23.)
                                                                       2        By encouraging such behavior, Hernandez violated Rule 30(d)(1)'s commands.
                                                                       3 See Cordova v. United States, 2006 U.S. Dist. LEXIS 98226, at *13-14 (D.N.M. July
                                                                       4 31, 2006).
                                                                       5        In sum, instructing a witness not to answer a question is a tactic that should be
                                                                       6 used only infrequently on the narrow grounds allowed under Rule 30(c)(2), and had
                                                                       7 no place in this deposition, particularly due to the collateral effects the instructions
                                                                       8 had on compromising Plaintiff Hobart’s testimony. The Summary of Excerpts in
                                                                       9 Exhibit A firmly establishes Defendant’s right to a fair deposition of Plaintiff Hobart
                                                                      10 was irreparably compromised.
Gordon Rees Scully Mansukhani, LLP




                                                                      11        B.     Hernandez’s Incessant Impermissible Objections, Speaking
                                                                                       Objections, And Witness Coaching Violated Rule 30
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                      13        Hernandez’s conduct was not limited to impermissible instructions not to
                                                                      14 answer. Rule 30 prescribes that the deposition examination should proceed just as in
                                                                      15 trial. Fed. R. Civ. Proc. 30; Dunn, 2013 U.S. Dist. LEXIS at * 5. Two things are
                                                                      16 implicit in the Rule 30's command that examination must "proceed as [it] would at
                                                                      17 trial." First, attorneys must follow the same procedures as they would at trial. Id,
                                                                      18 citing Advisory Committee Notes, 1993 Amendments (discussing direct examination,
                                                                      19 cross examination, and objections). Second, attorneys must conduct themselves as
                                                                      20 they would at trial.” Id.
                                                                      21        This means that it is not proper for counsel for the deponent to ask the
                                                                      22 deposing attorney to clarify the questions. “There is no proper need for the witness's
                                                                      23 own lawyer to act as an intermediary, interpreting questions, deciding what questions
                                                                      24 the witness should answer." Plaisted, 210 F.R.D. at 534. This type of conduct,
                                                                      25 though offered in the guise of helpfulness, is an attempt – often successful – to
                                                                      26 improperly influence the witness’ answers.       If the deponent is confused about a
                                                                      27 question, "the witness may ask deposing counsel to clarify the question; securing
                                                                      28 clarification is not the job of the witness' counsel." Cordova, 2006 U.S. Dist. LEXIS
                                                                                                           11
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 17 of 28 Page ID
                                                                                                        #:7832


                                                                       1 98226 at *6. This rule serves an important purpose. When the witnesses’ own
                                                                       2 counsel interjects a “clarification” it is often effect is to coach the witness to give a
                                                                       3 particular answer.
                                                                       4        Accordingly, sanctions are warranted where counsel improperly engages in
                                                                       5 speaking objections or coaches the deponent. Claypole, 2016 U.S. Dist. LEXIS at
                                                                       6 *13 (citing Lund v. Matthews, 2014 U.S. Dist. LEXIS 15863, at *4-6 (D. Neb. Feb. 7,
                                                                       7 2014) (awarding sanctions where counsel made objections with commentary that
                                                                       8 coached the deponent's answers and instructed the witness not to answer on the basis
                                                                       9 of an "asked and answered" objection); Cordova v. United States, 2006 U.S. Dist.
                                                                      10 LEXIS 98226, at *2-5 (D.N.M. July 31, 2006) (imposing sanctions under Rule 30(d)
Gordon Rees Scully Mansukhani, LLP




                                                                      11 for coaching, speaking objections, off-record witness conferences and instructions
                                     275 Battery Street, Suite 2000




                                                                      12 that influenced witness not to answer); American Directory Serv. Agency, Inc. v.
                                       San Francisco, CA 94111




                                                                      13 Beam, 131 F.R.D. 15, 18 (D.D.C. 1990).
                                                                      14        In Tacori Enterprises v. Beverly Jewelry Co. Ltd., 253 F.R.D. 577, 582 (C.D.
                                                                      15 Cal. 2008), the Court imposed sanctions under Rules 30(d)(3)(C) and Fed. R. Civ. P.
                                                                      16 37(a)(5)(A) against a defense attorney for making numerous objections, including
                                                                      17 speaking objections, and improperly terminating the deposition. Id. at 579, fn. 3.
                                                                      18 The court found that the defense attorney, “by making speaking objections during the
                                                                      19 Rule 30(b)(6) deposition, both interfered with plaintiff’s examination of Ms. Lee, and
                                                                      20 unduly prolonged the deposition examination.” Id. at 580.
                                                                      21        In American Directory Serv. Agency, Inc. v. Beam, 131 F.R.D. 15 (D.D.C.
                                                                      22 1990), the offending attorney objected to a question on the grounds that the
                                                                      23 questioning attorney had not defined the word “customer.”            Id. at fn.4.   After
                                                                      24 objecting, the offending attorney explained, “I don’t know what the word customer
                                                                      25 means in the context that you are using it. If the witness wants to speculate as to
                                                                      26 what a customer is...he may do so, recognizing that it is an objectionable question.”
                                                                      27 Id. After listening to the objection, the deponent asked that the questioning attorney
                                                                      28 define “customer.” Id. The court found that the additional statements the offending
                                                                                                           12
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 18 of 28 Page ID
                                                                                                        #:7833


                                                                       1 attorney made after objecting to the question amounted to coaching.          Id. at 18.
                                                                       2 Because the offending attorney coached the deponent, made repeated objections, and
                                                                       3 made “vexatious requests for clarification,” he “prevented the elicitation of any
                                                                       4 meaningful testimony and needlessly added to the expense of this litigation.” Id. at
                                                                       5 18. Accordingly, the court imposed sanctions under Rule 37(b)(2) and Section 1927.
                                                                       6 Id. at 19.
                                                                       7        In this case, Hernandez engaged in the prohibited practices of making speaking
                                                                       8 objections, coaching the witness, cutting off the witness, and even answering for him,
                                                                       9 contradicting the witness’s own testimony.       (See Exhibit A.) The rules prohibit
                                                                      10 counsel from engaging in all of the afore-mentioned conduct.
Gordon Rees Scully Mansukhani, LLP




                                                                      11        Hernandez also used the prohibited tactic of admonishing Plaintiff Hobart not
                                     275 Battery Street, Suite 2000




                                                                      12 to speculate to elicit, “I don’t know” or “I don’t recall” responses. This is verboten.
                                       San Francisco, CA 94111




                                                                      13 “Instructions to a witness that they may answer a question ‘if they know’ or ‘if they
                                                                      14 understand the question’ are raw, unmitigated coaching and never appropriate.”
                                                                      15 Cincinnati Ins. Co, v. Serrano, No. 11-2075-JAR, 2012 U.S. Dist. LEXIS 1363 *12;
                                                                      16 2012 WL 28071 at *5 (D. Kan. Jan. 5, 2012) (emphasis added); see also Specht v.
                                                                      17 Google, Inc., 268 F.R.D. 596, 599 (“Mr. Fleming egregiously violated Rule 30(c)(2)
                                                                      18 by instructing Mr. Murphy not to answer a question because his answer was a
                                                                      19 guess.”) Hernandez violated this precept repeatedly.
                                                                      20         Examples include:
                                                                                 HERNANDEZ: You can answer the question if you understand it.
                                                                      21
                                                                                 THE WITNESS: I don’t really understand the question.
                                                                      22
                                                                                 (Exhibit A, Excerpt # 12; Hobart Depo., at 19:24-20:2.)
                                                                      23
                                                                      24
                                                                                 MS. HERNANDEZ: Objection; you can answer if
                                                                      25
                                                                                 you understand it.
                                                                      26
                                                                                 THE WITNESS: I don't see -- I don't know. I
                                                                      27
                                                                      28         can't answer that. I don't know what an automatic
                                                                                                           13
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 19 of 28 Page ID
                                                                                                        #:7834


                                                                       1         transmission is today.
                                                                       2         (Exhibit A, Excerpt # 25; Hobart Depo., at 36:1-5.)
                                                                       3         When was the first time when it lunged forward
                                                                       4         from a stop sign or a stoplight?
                                                                       5         A Probably from the first --
                                                                       6         MS. HERNANDEZ: I don't want you to guess.
                                                                       7         THE WITNESS: You don't want me to guess. I
                                                                       8         can't give an exact time on that one.
                                                                       9
                                                                                 (Exhibit A, Excerpt # 37; Hobart Depo., at 72:5-10.)
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11        There are many more examples of Hernandez’s improper influence on the
                                     275 Battery Street, Suite 2000




                                                                      12 testimony of Plaintiff Hobart, including numerous instances in which the Plaintiff
                                       San Francisco, CA 94111




                                                                      13 Hobart parrots back the language used by Hernandez in the improper speaking
                                                                      14 objections. (See Exhibit A.)
                                                                      15        C.     Hernandez’ Impermissible Obstruction Of The Testimony Violated
                                                                                       Rule 30, In Bad Faith And Impeded The Fair Examination Of The
                                                                      16               Witness
                                                                      17         In this instance, Hernandez’s impermissible instructions not to answer,
                                                                      18 unnecessary, improper, argumentative objections and suggestions, coaching,
                                                                      19 interruptions, and cutting off the deponent as noted above, and detailed in Exhibit A,
                                                                      20 warrant the imposition of sanctions.
                                                                      21        In Ash Grove Cement Co. v. Wasua Insurance Co., No. 05-2339-JWL-GLR,
                                                                      22 2007 U.S. Dist. LEXIS 19934, *7-8, 2007 WL 689576, *3 (D. Kan. March 1, 2007),
                                                                      23 the District Court imposed sanctions against counsel for asserting argumentative,
                                                                      24 unnecessary objections and coaching the witness by his explanations. Rule 30(d)(3)
                                                                      25 calls for an appropriate sanction against this practice, where such conduct “has
                                                                      26 frustrated the fair examination of the deponent.” Id.
                                                                      27        In Thomas v. Hoffmann-LaRoche, Inc., 126 F.R.D. 522 (N.D. Miss. 1989),
                                                                      28 counsel was sanctioned for deposition misconduct under Rule 37, USC § 1927, and
                                                                                                           14
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 20 of 28 Page ID
                                                                                                        #:7835


                                                                       1 the inherent power of the court. Id. at 525. Bad faith was found based on the number
                                                                       2 of objections alone. Finding most of the “needless” objections “to be unnecessary
                                                                       3 and totally without merit,” the court noted that the attorney “repeatedly interfered in
                                                                       4 plaintiff’s counsel’s efforts and obstructed the deposition by comments and needless
                                                                       5 objections.” Id. at 524. By disrupting the depositions and “attempt[ing] to control
                                                                       6 the proceedings,” the offending attorney’s “inexcusable” conduct “destroyed the
                                                                       7 value of the videotaped deposition.” Id. The court held that because “the disruptive
                                                                       8 conduct during the deposition was willful,” sanctions were appropriate even though
                                                                       9 the defense counsel had not violated a court order. Id. at 525.
                                                                                 As the Court pointed out in Learning Int'l, Inc. v. Competence Assurance
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11 Systems, Inc., 1990 U.S. Dist. LEXIS 16810, 1990 WL 204163 (S.U.N.Y. 1990), in
                                     275 Battery Street, Suite 2000




                                                                      12 imposing sanctions under Section 1927, on counsel, “If [counsel] objected to what he
                                       San Francisco, CA 94111




                                                                      13 regarded as forays into matters that were not to be the subject of the deposition, he
                                                                      14 could have sought a ruling from the court. He was not free simply to pepper the
                                                                      15 proceeding with interruptions and directions not to answer.” Id. at *8.
                                                                      16         In the instant case, Plaintiff’s counsel’s conduct repeatedly and egregiously
                                                                      17 violated Rule 30 over and over again.         Hernandez’s assault on the deposition
                                                                      18 proceedings was clearly willful and designed to disrupt the deposition and flow of
                                                                      19 information. As such, the inescapable conclusion is that Hernandez’s obstructive
                                                                      20 conduct was in bad faith. Underscoring this inevitable conclusion is the fact that, this
                                                                      21 is not the first time Hernandez has egregiously violated deposition rules and
                                                                      22 procedures. (See Exhibit B.)
                                                                      23 V.      RELIEF REQUESTED FOR HERNANDEZ’S ABJECT MISCONDUCT
                                                                      24         “District Courts have broad discretion in imposing discovery sanctions.”
                                                                      25 Ritchie v. United States, 451 F.3d 1019, 1026 (9th Cir. 2006). The Ninth Circuit has
                                                                      26 advised that the keystone to "an appropriate sanction" is "justice." Valley Engineers,
                                                                      27 Inc. v. Elec. Eng'g Co., 158 F.3d 1051, 1056 (9th Cir.1998), cert. denied, 526 U.S.
                                                                      28 1064, 119 S. Ct. 1455, 143 L.Ed.2d 542 (1999).
                                                                                                            15
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 21 of 28 Page ID
                                                                                                        #:7836


                                                                       1         Where counsel's objections have frustrated a fair examination of the deponent
                                                                       2 or have unreasonably prolonged the examination, a court may impose appropriate
                                                                       3 sanctions, including, but not limited to, the reasonable expenses and attorney's fees
                                                                       4 incurred by any party, on the person who impedes, delays, or frustrates the fair
                                                                       5 examination of the deponent. Fed. R. Civ. P. 30(d)(2); see also Claypole, 2016 U.S.
                                                                       6 Dist. LEXIS at *13; Lund, 2014 U.S. Dist. LEXIS at *4-6; Cordova, 2006 U.S. Dist.
                                                                       7 LEXIS at *2-5; American Directory, 131 F.R.D. at 18 (D.D.C. 1990).4
                                                                       8         If the violations are sufficiently egregious, the court may preclude the
                                                                       9 offending party from introducing certain evidence (Tacori, 253 F.R.D. at 586), or
                                                                      10 even dismiss the case altogether. Ritchie, 451 F.3d at 1026; Conn. Gen. Life Ins. Co.
Gordon Rees Scully Mansukhani, LLP




                                                                      11 v. New Images of Beverly Hills, 482 F.3d 1091, 1097 (9th Cir. 2007) (affirming
                                     275 Battery Street, Suite 2000




                                                                      12 district court’s imposition of terminating sanctions, stating, “It is appropriate to reject
                                       San Francisco, CA 94111




                                                                      13 lesser sanctions where the court anticipates continued deceptive misconduct. ‘Where
                                                                      14 a party so damages the integrity of the discovery process that there can never be
                                                                      15 assurance of proceeding on the true facts, a case dispositive sanction may be
                                                                      16 appropriate.’" [citing Valley Eng'rs. v. Electric Eng'g. Co., 158 F.3d 1051, 1058 (9th
                                                                      17 Cir. 1998)].)
                                                                      18         By persisting in her obstructionist behavior throughout discovery on behalf of
                                                                      19 Plaintiff Hobart, Hernandez took a deep dive into sanctionable territory. See Lund,
                                                                      20 2014 WL 517569, at *4-6, 2014 U.S. Dist. LEXIS 15863 at *12-14 (awarding
                                                                      21 sanctions where counsel whispered into deponent’s ear, made objections with
                                                                      22 commentary that coached the deponent’s answers and instructed the witness not to
                                                                      23
                                                                      24
                                                                                 4   Note that “…sanctions should be imposed ‘within a time frame that has a
                                                                           nexus to the behavior sought to be deterred.’ Rule 30(d)(2) sanctions assessed near
                                                                      25   the time of violation deter both ongoing and subsequent abuses. Prompt action ‘helps
                                                                           enhance the credibility of the rule,’ and by deterring further discovery abuse, ‘achieve
                                                                      26   its therapeutic purpose.’" Sec. Nat’l Bank of Sioux City, 800 F.3d at 943 (internal
                                                                           citations omitted).
                                                                      27           In this case, the deposition of Plaintiff Hobart was taken approximately 6
                                                                           weeks ago, on February 13, 2019. The deposition of Ms. West was taken in January
                                                                      28   2019. Defendant requests that sanctions be entered without delay in order to curb this
                                                                           misconduct from compromising numerous upcoming depositions in MDL No. 2814.
                                                                                                            16
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 22 of 28 Page ID
                                                                                                        #:7837


                                                                       1 answer on the basis of an “asked and answered” objection); Craig v. St. Anthony’s
                                                                       2 Med. Ctr., Case No. 08-cv-00492, 2009 WL 690210, at *2, 2009 U.S. Dist. LEXIS
                                                                       3 19909, at *4 (E.D. Mo. Mar. 12, 2009) (awarding sanctions where counsel “disrupted
                                                                       4 the proceedings by making argumentative and suggestive objections, conducting
                                                                       5 private conversations with his client, instructing his client not to answer questions
                                                                       6 without asserting a privilege, and answering questions on behalf of his client”);
                                                                       7 Cordova v. United States, Case No. 05-cv-00563, 2006 WL 4109659, at *2 (D.N.M.
                                                                       8 July 30, 2006) (awarding sanctions where counsel coached the witness through
                                                                       9 speaking objections, conferred with the witness off the record during pending
                                                                      10 questions and impermissibly instructed the witness not to answer).
Gordon Rees Scully Mansukhani, LLP




                                                                      11         In addition to sanctions awarded under Rule 30(d)(2), Courts may also award
                                     275 Battery Street, Suite 2000




                                                                      12 costs and fees incurred “arising from an attorney’s unreasonable and vexatious
                                       San Francisco, CA 94111




                                                                      13 conduct under Section 1927. United States v. Blodgett, 709 F.2d 608, 610-611 (9th
                                                                      14 Cir. 1983).    Under Section 1927 and their inherent power, courts have imposed
                                                                      15 deposition costs on attorneys "whose disruptions of a deposition rendered it futile and
                                                                      16 ineffective, and were obnoxious to the orderly, reasonable, and proper conduct of an
                                                                      17 examination." Unique Concepts, Inc. v. Brown, 115 F.R.D. 292, 293-94 (S.D.N.Y.
                                                                      18 1987)
                                                                      19         In Plaisted, 210 F.R.D. at 534, the Court found it appropriate to give the
                                                                      20 counsel the opportunity to re-depose the witnesses stated in those areas where their
                                                                      21 answers were rendered incomplete or tainted due to defense counsel's objections ,
                                                                      22 stating, “Moreover, we find it hard to believe that defense counsel would act in front
                                                                      23 of this court in the same manner she did at any of the four depositions at issue here.
                                                                      24 As an officer of the court, defense counsel should have been aware of the provisions
                                                                      25 of Rule 30 at the time of each deposition. Objections … that result in an incomplete
                                                                      26 answer or in the witness's adoption of counsel's statement are suggestive. For these
                                                                      27 reasons, we find it appropriate to give plaintiffs' counsel the opportunity to re-depose
                                                                      28 Salerno, Emge, Brown, and Mitchell in those areas where their answers were
                                                                                                            17
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 23 of 28 Page ID
                                                                                                        #:7838


                                                                       1 rendered incomplete or tainted due to defense counsel's objections.” Id.
                                                                       2         In this case, Hernandez’s misconduct, which included coaching the witness,
                                                                       3 improper objections, attempting to “clarify” questions, re-phrasing the questions, and
                                                                       4 making an excessive number of speaking objections approached nearly 100 instances
                                                                       5 of misconduct during a single deposition. Id. And if that obstruction does not
                                                                       6 constitute bad faith or recklessness, certainly Hernandez’s dozens of impermissible
                                                                       7 instructions not to answer certainly fit the bill. On top of that, Hernandez’s prior
                                                                       8 misconduct in a case also now a part of MDL 2814 supports the imposition of
                                                                       9 sanctions to curb the abject misconduct of Hernandez. Tacori, 253 F.R.D. at 582.
                                                                                  "A [party] suffers prejudice if the [opposing party's] actions impair the
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11 [party's] ability to go to trial or threaten to interfere with the rightful decision of the
                                     275 Battery Street, Suite 2000




                                                                      12 case." Adriana Int'l Corp., 913 F.2d at 1412. Hernandez’s obstructive conduct
                                       San Francisco, CA 94111




                                                                      13 during the fraud questions demonstrates that she fully impaired Defendant’s right to
                                                                      14 get to the bottom of what Plaintiff believed Ford did which rose to the level of fraud.
                                                                      15         Examples of this misconduct are as follows:
                                                                      16          Q.    What does the term fraud mean to you?
                                                                      17          MS. HERNANDEZ: Objection; calls for a legal
                                                                      18          nalysis and legal conclusion of a lay witness. He is
                                                                      19          not an attorney. You can respond to the extent you know
                                                                      20          what that means under the law.
                                                                      21          THE WITNESS: I would rather not.
                                                                      22          Q BY MS. MROWKA: So as you sit here today, you
                                                                      23          don't feel comfortable describing what fraud means
                                                                      24          to you?
                                                                      25          A No, don't. I'm not an attorney.
                                                                      26          MS. HERNANDEZ: You've answered the question.
                                                                      27          (Exhibit A, Excerpt #73; Hobart Depo., at 132:23-133:8)
                                                                      28          ///
                                                                                                            18
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 24 of 28 Page ID
                                                                                                        #:7839


                                                                       1
                                                                       2        Q So do you believe that Ford did anything that
                                                                       3        was fraudulent?
                                                                       4        MS. HERNANDEZ: Same objection. Calls for a
                                                                       5        legal conclusion and legal analysis. He is not going to
                                                                       6        interpret legal documents and pleadings filed by counsel.
                                                                       7        He is a layperson. I think he has already answered the question.
                                                                       8        Q. Do you have an answer to that question?
                                                                       9        A. No, don’t.
                                                                                (Exhibit A, Excerpt #76; Hobart Depo., at 134:14-23)
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11
                                     275 Battery Street, Suite 2000




                                                                      12        Q One of the other issues in this case is about
                                       San Francisco, CA 94111




                                                                      13        concealment. What, if anything, did you feel Ford Motor
                                                                      14        Company concealed from you about the 2011 Ford Fiesta?
                                                                      15        MS. HERNANDEZ: Same objection. Calls for a
                                                                      16        legal analysis and legal conclusion. He is a lay
                                                                      17        witness. He is not a legal expert and not qualified to
                                                                      18        answer that question. Therefore, objection on
                                                                      19        foundation, speculation.
                                                                      20        Q BY MS. MROWKA: Mr. Hobart?
                                                                      21        A I don't have anything to say on that.
                                                                      22        (Exhibit A, Excerpt #84; Hobart Depo., at 138:12-21.)
                                                                      23
                                                                      24        Q BY MS. MROWKA: What, if anything, do you feel
                                                                      25        that Ford Motor Company should have told you
                                                                      26        specifically, about the 2011 Ford Fiesta?
                                                                      27        MS. HERNANDEZ: Same objection.
                                                                      28        THE WITNESS: I don't have anything to say on
                                                                                                           19
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 25 of 28 Page ID
                                                                                                        #:7840


                                                                       1         that either.
                                                                       2         (Exhibit A, Excerpt #87; Hobart Dep. at 139:13-18.)
                                                                       3        The same is true as to the questions regarding what Plaintiff Hobart’s damages
                                                                       4 are in this case.
                                                                       5         Q BY MS. MROWKA: In the complaint it says you
                                                                       6         suffered an ascertainable loss of money, property or
                                                                       7         value with respect to the 2011 Ford Fiesta. As you sit
                                                                       8         here today, are you able to ascertain or tell me what
                                                                       9         that amount is as it pertains to Ford Motor Company?
                                                                                 MS. HERNANDEZ: Same objections. But if you
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11         have an answer and you know, you can answer.
                                     275 Battery Street, Suite 2000




                                                                      12         THE WITNESS: I would prefer not to say
                                       San Francisco, CA 94111




                                                                      13         anything on that one.
                                                                      14         (Exhibit A, Excerpt # 92; Hobart Depo., at 142:19-143:3.)
                                                                      15
                                                                      16         Q BY MS. MROWKA: Are you able to identify any
                                                                      17         harm that you eventually suffered as a result of Ford
                                                                      18         Motor Company's misrepresentations or omissions?
                                                                      19         MS. HERNANDEZ: Same objections.
                                                                      20         THE WITNESS: I don't have anything to say on
                                                                      21         that either.
                                                                      22         (Exhibit A, Excerpt #95; Hobart Depo., at 143:25-144:5.)
                                                                      23
                                                                      24         Q BY MS. MROWKA: The complaint is also against
                                                                      25         Paso Robles Ford Lincoln. So do you have an
                                                                      26         ascertainable loss of money, property or value related
                                                                      27         to the 2011 Ford Fiesta that you associate with the
                                                                      28         dealership, Paso Robles Ford Lincoln?
                                                                                                           20
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 26 of 28 Page ID
                                                                                                        #:7841


                                                                       1         MS. HERNANDEZ: Same objection. Calls for
                                                                       2         attorney-client privileged communications. Also calls
                                                                       3         for a legal analysis and conclusion. You're asking him
                                                                       4         to interpret a legal pleading on a damage prayer as a
                                                                       5         lay witness. Calls for speculation. But to the extent
                                                                       6         you have an answer you may answer.
                                                                       7         THE WITNESS: I'll just pass on that one.
                                                                       8         (Exhibit A, Excerpt # 93; Hobart Depo., at 143:4-15.)
                                                                       9         There are more examples.       In sum, throughout the deposition, Hernandez
                                                                      10 persisted in bad faith to influence Plaintiff Hobart to not answer questions relevant to
Gordon Rees Scully Mansukhani, LLP




                                                                      11 his Song-Beverly claims, fraud claims, and the element of damages; as well as
                                     275 Battery Street, Suite 2000




                                                                      12 questions relevant to the defense of this action (including facts relevant to the statute
                                       San Francisco, CA 94111




                                                                      13 of limitations, and the delayed discovery rule). (See Exhibit A.)
                                                                      14         For all of the above reasons, under Rule 30(d)(2), 28 U.S.C. § 1927, and the
                                                                      15 Court’s inherent power to sanction attorney deposition misconduct, Defendant Ford
                                                                      16 respectfully asks the Court to impose the sanctions it deems appropriate. Defendant
                                                                      17 respectfully requests the following:
                                                                      18             1) An Order of preclusion from introducing any evidence related to or
                                                                      19                supporting Plaintiff’s fraud claims.
                                                                      20             2) An Order of preclusion from introducing any evidence which
                                                                      21                establishes Plaintiff’s damages.
                                                                      22             3) An Order compelling the deponent to answer all questions Plaintiff
                                                                      23                Hobart did not answer, and to answer all reasonable follow up questions
                                                                      24                to the answers. During this subsequent deposition, Plaintiff’s counsel
                                                                      25                shall not direct or request that Plaintiff not answer a question, unless
                                                                      26                that counsel has objected to the question on one of the three grounds
                                                                      27                specified in Rule 30.      Further, Plaintiff’s counsel shall not make
                                                                      28                objections or statements which might suggest an answer to the
                                                                                                            21
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 27 of 28 Page ID
                                                                                                        #:7842


                                                                       1               deponent, and Plaintiff’s counsel shall not encourage the deponent to
                                                                       2               refuse to answer the questions. Plaintiff’s counsel’s statements when
                                                                       3               making objections shall state the basis of the objection and nothing
                                                                       4               more.
                                                                       5            4) An Order requiring Diane Hernandez to personally reimburse
                                                                       6               Defendants for all costs incurred related to the first deposition, and all
                                                                       7               costs incurred by Defendant associated with any such resumption
                                                                       8               deposition; and
                                                                       9            5) Appointment of a discovery referee to attend the resumed deposition
                                                                                       and requiring Diane Hernandez to personally pay for the costs of that
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                      11               discovery referee.
                                     275 Battery Street, Suite 2000




                                                                      12            6) All other sanctions the Court deems proper.
                                       San Francisco, CA 94111




                                                                      13                              VI.      CONCLUSION
                                                                      14        Depositions are to be limited to what they were and are intended to be:
                                                                      15 question-and-answer sessions between a lawyer and a witness aimed at uncovering
                                                                      16 the facts in a lawsuit. When a deposition becomes something other than that because
                                                                      17 of the strategic interruptions, suggestions, statements, arguments of counsel, and
                                                                      18 impermissible instructions not to answer, it ceases to serve the purpose of the Federal
                                                                      19 Rules of Civil Procedure. Hernandez’s conduct violated Rule 30 nearly one hundred
                                                                      20 (100) times during the deposition of Plaintiff Hobart, and stymied Defendant’s right
                                                                      21 to a fair deposition and to uncover the true facts of the case. Further, Hernandez is a
                                                                      22 repeat offender of the rules governing deposition conduct. For all of the above
                                                                      23 reasons, Defendant requests the Court grant its Motion for Sanctions.
                                                                      24 ///
                                                                      25 ///
                                                                      26 ///
                                                                      27 ///
                                                                      28
                                                                                                            22
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                    SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
                                                                      Case 2:18-ml-02814-AB-FFM Document 234-1 Filed 04/03/19 Page 28 of 28 Page ID
                                                                                                        #:7843


                                                                       1                                     Respectfully submitted,
                                                                       2 Dated: April 3, 2019
                                                                                                             GORDON REES SCULLY
                                                                       3                                     MANSUKHANI, LLP
                                                                       4
                                                                                                              /s/ Spencer P. Hugret
                                                                       5
                                                                                                             By:
                                                                       6
                                                                                                                   Spencer P. Hugret
                                                                       7                                           Molly J. Mrowka
                                                                       8
                                                                                                             DYKEMA GOSSETT PLLC
                                                                       9                                     John M. Thomas
                                                                                                             SHOOK, HARDY & BACON
Gordon Rees Scully Mansukhani, LLP




                                                                      10
                                                                                                             Amir Nassihi
                                                                      11
                                                                                                             Attorney for Defendant
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                                             FORD MOTOR COMPANY
                                                                      13
                                                                      14
                                                                      15
                                                                      16
                                                                      17
                                                                      18
                                                                      19
                                                                      20
                                                                      21
                                                                      22
                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                           23
                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
                                                                                   SANCTIONS AGAINST PLAINTIFF AND PLAINTIFF’S COUNSEL
